Case 4:21-cv-00548-YGR Document 29-3 Filed 06/24/21 Page 1 of 5
            Case 4:21-cv-00548-YGR Document 29-3 Filed 06/24/21 Page 2 of 5




1    Mark L. Javitch (CA SBN 323729)
     JAVITCH LAW OFFICE
2    480 S. Ellsworth Ave.
     San Mateo, CA 94401
3    Telephone: (650) 781-8000
4    Facsimile: (650) 648-0705
     mark@javitchlawoffice.com
5    Attorney for Plaintiff

6
7
8
9                                   UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11
     MARIA RUTENBURG,                                 Case No.: 4:21-cv-00548-YGR
12
                       Plaintiff,
                                                      MARIA RUTENBURG’S
13   v.                                               REPRESENTATION STATEMENT
14   TWITTER, INC.,
15                    Defendant.

16
17
18
19
20
21
22
23
24
25
26
27
                                                  i
28                                                                                  4:21-cv-00548-YGR
            Case 4:21-cv-00548-YGR Document 29-3 Filed 06/24/21 Page 3 of 5




1          The undersigned represents Plaintiff-Appellant Maria Rutenburg and no other party. Pursuant to
2    Rule 12(b) of the Federal Rules of Appellate Procedure and Ninth Circuit Rule 3-2(b), Plaintiff-
3    Appellant Maria Rutenburg submits this Representation Statement.
4          The following list identifies all parties to the action and their respective counsel by name, firm,
5    address, telephone number, and email, where appropriate.
6          Counsel for Plaintiff-Appellant Maria Rutenburg
7          Javitch Law Office
           Mark L. Javitch (SBN 323729)
8          480 S. Ellsworth Ave.
9          San Mateo CA 94401
           Tel: (650) 781-8000
10         Fax: (650) 648-0705

11         Counsel for Defendant-Appellee Twitter, Inc.

12         Mark R. Conrad
           Conrad | Metlitzky | Kane LLP
13         Four Embarcadero Center, Suite 1400
           San Francisco, CA 94111
14         (415) 343-7102
           Fax: (415) 343-7101
15         Email: mconrad@conmetkane.com
16         LEAD ATTORNEY

17         Grace Yu-Ting Yang
           Conrad | Metlitzky | Kane LLP
18         Four Embarcadero Center
           Suite1400
19         San Francisco, CA 94111-4164
20         415-469-1715
           Fax: 415-343-7100
21
22         Dated: June 24, 2021                  Respectfully submitted
23                                               By: /s/ Mark L. Javitch          .
24                                               Javitch Law Office
25                                               Mark L. Javitch (SBN 323729)
                                                 480 S. Ellsworth Ave.
26                                               San Mateo CA 94401
                                                 Tel: (650) 781-8000
27
                                                         1
28                                                                                           4:21-cv-00548-YGR
     Case 4:21-cv-00548-YGR Document 29-3 Filed 06/24/21 Page 4 of 5




1                                Fax: (650) 648-0705

2                                Attorney for Plaintiff
                                 MARIA RUTENBURG
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                       2
28                                                                4:21-cv-00548-YGR
             Case 4:21-cv-00548-YGR Document 29-3 Filed 06/24/21 Page 5 of 5




1
                                        CERTIFICATE OF SERVICE
2
            Filed electronically on this 24th day of June 2021, with the United States District Court for the
3    Northern District of California CM/ECF system.
4
            Notification was, therefore, automatically sent through the CM/ECF system to Counsel of record
5    for Defendant:

6           Mark R. Conrad
            Conrad | Metlitzky | Kane LLP
7           Four Embarcadero Center, Suite 1400
8           San Francisco, CA 94111
            (415) 343-7102
9           Fax: (415) 343-7101
            Email: mconrad@conmetkane.com
10          LEAD ATTORNEY
11          Grace Yu-Ting Yang
12          Conrad | Metlitzky | Kane LLP
            Four Embarcadero Center
13          Suite1400
            San Francisco, CA 94111-4164
14          415-469-1715
            Fax: 415-343-7100
15
16
17
                                                  By: /s/ Mark L. Javitch         .
18                                                    Mark L. Javitch
19
20
21
22
23
24
25
26
27
                                                         3
28                                                                                           4:21-cv-00548-YGR
